         Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 1 of 30



JOSEPH H. HUNT
Assistant Attorney General
SCOTT G. STEWART
Deputy Assistant Attorney General
AUGUST E. FLENTJE
Special Counsel
WILLIAM C. PEACHEY
Director
EREZ REUVENI
Assistant Director
FRANCESCA GENOVA
KATHRYNE M. GRAY
BENTON YORK
Office of Immigration Litigation
U.S. Department of Justice, Civil Division
P.O. Box 868, Ben Franklin Station
Washington, D.C. 20044
Tel: (202) 598-6073
Email: thomas.b.york@usdoj.gov
Trial Attorneys

                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


                                             )
 O.A., et al.,                               )
                                             )
                 Plaintiffs, and,            )
                                             )
 S.M.S.R., et al.,                           )
                                             )
                 Plaintiffs,                 )
                                             )
 v.                                          )       Civil Action Nos. 18-cv-2718, 18-cv-2838
                                             )
 Donald J. Trump, President of the United    )
 States, et al.,                             )
                                             )
                 Defendants.                 )
                                             )



       Defendants’ Reply in Support of Their Cross-Motion for Summary Judgment




                                                 i
         Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 2 of 30



                                       INTRODUCTION

       This Court should grant summary judgment to Defendants. Nothing in Plaintiffs’ reply

briefs overcomes the flaws in their claims.

       To start, as the government has explained, Plaintiffs’ claims are not justiciable. Gov. Br.

9-26. Every individual Plaintiff but A.V. is presently in ongoing removal proceedings under 8

U.S.C. § 1229a and therefore must raise any challenge to the rule in those proceedings. See 8

U.S.C. § 1252(b)(9). A.V.’s claims are unripe because the rule has not been and may never be

applied to A.V. None of the organizational plaintiffs has a cognizable cause of action, as they are

outside the zone of interests of the Immigration and Nationality Act. And all Plaintiffs lack Article

III standing because the rule is presently enjoined and Plaintiffs can only speculate whether the

rule will ever be applied to any of them.

       In response, Plaintiffs assert that the Supreme Court’s recent decision in Jennings v.

Rodriguez, 138 S. Ct. 830 (Feb. 27, 2018) interprets § 1252(b)(9) to provide this Court jurisdiction.

O.A. Br. 7-13; S.M.S.R. Br. 4-8. But the controlling decision in Jennings in fact holds that

§ 1252(b)(9) forecloses district court jurisdiction over, among other things, challenges to “any part

of the process by which [an alien’s] removability will be determined,” Jennings, S. Ct. at 841,

which is precisely what a challenge to the “process by which” an alien’s relief from removal in the

form of asylum is. Plaintiffs also assert that § 1252(b)(9) only applies if a final order of removal

exists, O.A. Br. 8-12, but only the Jennings dissent adopted that view. 138 S. Ct. at 836 (Breyer,

J. dissenting). And as the factual record demonstrates, Plaintiffs’ rehashed argument that every

Plaintiff but A.V. is not in ongoing removal proceedings so that § 1252(b)(9) cannot apply, O.A.

Rule 56.1 statement & S.M.S.R. Br. at 5, is simply factually incorrect.




                                                  1
        Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 3 of 30



       Nor have Plaintiffs demonstrated any basis to grant them summary judgment on any of

their claims. Gov. Br. 26-26; PI Br.16-38. The rule is consistent with 8 U.S.C. § 1158(a)(1), which

provides a general rule that aliens may apply for asylum if on U.S. soil, a separate issue from

whether “[t]he Secretary of Homeland Security or the Attorney General may grant asylum to an

alien,” which is governed by § 1158(b) and authorizes the agencies to establish the rule here. The

rule is also consistent with the Trafficking Victims Protection Reauthorization Act of 2008

(TVPRA) and the statutory provision governing expedited removal, 8 U.S.C. § 1225(b), Gov. Br.

26-29, 36-37, and is not arbitrary and capricious. Gov. Br. 26-37. And, as the District Court for

the Northern District of California has already held, the agencies properly promulgated the rule

without notice and comment under the APA. See East Bay Sanctuary Covenant v. Trump, 354 F.

Supp. 3d 1094, 1115 (N.D. Cal. 2018). Plaintiffs offer no new rebuttal to these points, other than

to suggest that § 1225(b) by its terms expressly prohibits the government from applying categorical

asylum bars in credible fear proceedings. O.A. Br. 5-6. But nothing in the statute—which

articulates the standard for demonstrating a credible fear of persecution—says any such thing. See

8 U.S.C. § 1225(b)(1)(B)(V).

       Finally, Plaintiffs repeat their argument that nationwide relief is appropriate in an APA

case and in particular in an immigration case because the law should be applied uniformly across

the nation. O.A. Br. 24-25, S.M.S.R. Br. 26-27. But, because Congress has channeled all Plaintiffs’

claims through (in the case of all Plaintiffs but A.V.) full removal proceedings or (in the case of

A.V.) through § 1252(e)(3), the Court may not issue nationwide injunctive relief. And even if any

relief were appropriate, it must be narrowly tailored to remedy the injuries suffered by Plaintiffs

over which the Court actually has jurisdiction, and no broader. Even if some aspect of the rule is

contrary to the APA, the Court may not issue relief that reaches non-parties not before the Court.




                                                2
          Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 4 of 30



An APA remedy, like any remedy, must be tailored to the harm that creates Article III standing

and no broader.

    I.       Section 1252(b)(9) Deprives the Court of Jurisdiction.

         As the government has explained, because all but one Plaintiff is in full removal

proceedings, this Court lacks jurisdiction over their claims: the statutory review scheme channels

their claims, which all relate to removal-related activity, to the administrative immigration courts

and ultimately to the federal courts of appeals—district courts lack jurisdiction over those claims.

Gov. Br. 15-24. Plaintiffs make two main arguments in response: (1) that a final removal order is

required for the jurisdiction-channeling statute to apply, and because no Plaintiff has a final

removal order this suit can be maintained in this Court; and (2) that the Supreme Court’s decision

in Pereira v. Sessions, 138 S. Ct. 2105 (2018), which concerns the content of a Notice to Appear

in immigration proceedings, establishes that certain Plaintiffs are not in removal proceedings and

so can raise their claims in this Court. 1 O.A. Br. 7-13; S.M.S.R. Br. 4-8. Each argument falls short.

         First, relying on Jennings v. Rodriguez, 138 S. Ct. 830 (2018), Plaintiffs argue that

§ 1252(b)(9) limits judicial review only when an alien is challenging a final removal order, and

thus that the provision has no application here because no Plaintiff has been issued a final removal

order. O.A. Br. 8-12. They are incorrect. As Judge Boasberg has explained, in a decision issued

after Jennings, which addressed this statute, §§ 1252(a)(5) and (b)(9) “streamline all issues arising

from removal proceedings into a petition for review” to be filed with the appropriate court of

appeals. Vetcher v. Sessions, 316 F. Supp. 3d 70, 76 (D.D.C. 2018) (citing J.E.F.M. v. Lynch, 837



1
  The S.M.S.R. Plaintiffs incorrectly assert that the government failed to argue that section 1252 deprives the Court of
jurisdiction over the organizational Plaintiffs’ claims. S.M.S.R. Br. 2-3. The government explicitly stated that the
Court lacks jurisdiction over all Plaintiffs’ claims. Gov. Br. 10. It further noted that, as was extensively briefed in
prior filings, RAICES and CAIR Coalition are outside of the statute’s zone of interests and have failed to establish
standing. Id. (citing ECF 22 at 15; ECF 31 at 15-20).




                                                           3
         Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 5 of 30



F.3d 1026, 1033 (9th Cir. 2016)); id. (“[C]onsolidating all claims [arising from removal

proceedings] in courts of appeals after a final order of removal is precisely what Congress

intended.”). Plaintiffs’ interpretation of § 1252—under which a final order must be issued before

they are precluded from raising their claims in district court—would eviscerate that section and

would defy its language precluding district-court jurisdiction over any claim “arising from any

action taken or proceeding brought to remove an alien.” 8 U.S.C. § 1252(b)(9) (emphasis added);

see O.A. Br. 16; S.M.S.R. Br. 4 n.3.

       Plaintiffs also misread Jennings, which concerns reviewability of prolonged detention, to

stand for the proposition that “there is no basis for finding that Plaintiffs are required to challenge

the underlying legality of the Rule within the confines of a removal proceeding.” O.A. Br. 9. Five

Justices in Jennings concluded that the type of challenge brought here—a challenge to the standard

that would apply in determining the alien’s removability—would fall squarely within Section

1252(b)(9). The plurality explained that § 1252(b)(9) applies to challenges to “an order of

removal” or “part of the process by which removability will be determined,” id. at 841, both of

which encompass the challenge here asserting that plaintiffs must be entitled to seek asylum free

from the bar in their removal proceedings. And Justice Thomas viewed § 1252(b)(9) as sweeping

even more broadly. Indeed, even the dissent in Jennings likely would agree, distinguis h ing

between challenges that would implicate “an order of removal” from the challenge there to

“detention without bail,” which has nothing to do with the validity of the removal order. Jennings,

138 S. Ct. at 876 (Breyer, J. dissenting). A legal issue that forms the core of the determination of

whether someone is subject to removal from the United States is exactly what Congress was

addressing in the review-channeling provision of § 1252(b)(9).




                                                  4
         Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 6 of 30



       As the Supreme Court has explained, where there is no single controlling opinion on an

issue and “no single rationale explaining the result enjoys the assent of five Justices, the holding

of the Court may be viewed as that position taken by those Members who concurred in the

judgments on the narrowest grounds.” Marks v. United States, 430 U.S. 188, 193 (1977). Justice

Thomas’s concurrence was far broader than Justice Alito’s on the scope of § 1252(b)(9).

Accordingly, under Marks, Justice Alito’s plurality decision that § 1252(b)(9) at the very least

precludes district-court jurisdiction over claims other than those seeking “review of an order of

removal,” including, for instance, “challeng[es to] the decision to detain them in the first place or

to seek removal,” or “challeng[es to] any part of the process by [] removability will be determined,”

id. at 841, controls here. Justice Alito’s concern about an “extreme” interpretation, which Plaintiffs

cite, O.A. Br. 8-9 & S.M.S.R. Br. 6-8, is one that would consider challenges to prolonged detention

and similar challenges under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388

(1971), to be part of the final order of removal. Jennings, 138 S. Ct. at 840. Those actions “would

have already taken place” months or years before any judicial review if channeled through

§ 1252(b)(9), and thus would “depriv[e] that detainee of any meaningful chance for judicial

review.” Jennings, 138 S. Ct. at 840. Here, by contrast, in the words of the Jennings plurality,

Plaintiffs’ challenge “part of the process by which their removability will be determined,” i.e.,

whether they are eligible for relief from removal by virtue of a grant of asylum and how that

determination is to be processed by the immigration courts, see id., a quintessential claim raised

in removal proceedings. See, e.g., Tchitchui v. Holder, 657 F.3d 132 (2d Cir. 2011); Salazar v.

Ashcroft, 359 F.3d 45 (1st Cir. 2004).

       Although a final order is necessary in order to seek review in a court of appeals, see 8

U.S.C. § 1252(a), the “judicial review of a final order” language in § 1252(b)(9) is a mechanism




                                                  5
         Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 7 of 30



for controlling the timing of an action for judicial review, not the subject of review. In other words,

an alien cannot seek judicial review of “questions of law and fact, including interpretation and

application of constitutional and statutory provisions, arising from any action taken or proceeding

brought to remove an alien” (the subject of review) until he or she has received a “final order” (the

mechanism to seek review). See, e.g., Xiao v. Barr, 979 F.2d 151, 153 (9th Cir. 1992) (“[E]ven

when an alien is not, strictly speaking, seeking to attack a final order of exclusion, judicial review

is precluded if the alien has failed to avail himself of all administrative remedies, one of which is

the exclusion hearing itself.”); J.E.F.M., 837 F.3d at 1034 (“‘[R]eview of a final removal order is

the only mechanism for reviewing any issue raised in a removal proceeding.’”) (quoting H.R. Rep.

No. 109-72, at 173) (emphasis added). Thus, while § 1252 requires that a petition for review in a

court of appeals be filed only after a final order of removal is issued, it does not limit the issues

subject to the channeling provisions to only those arising from the final determination of

removability itself. See Vetcher, 316 F. Supp. 3d at 76 (noting that “these two subsections

streamline all issues arising from removal proceedings into a petition for review” and that such

issues encompass claims such as right to counsel) (citing J.E.F.M., 837 F.3d at 1033).

       J.E.F.M., Aguilar, and Vetcher all make clear that Plaintiffs’ challenges to the rule’s

asylum-eligibility bar present legal questions that are not “independent” or “ancillary” to their

removal proceedings: “Rather these claims are bound up in and an inextricable part of the

administrative process,” are therefore subject to § 1252’s exhaustion and limited judicial-rev iew

provisions, and are precluded from district-court review here. J.E.F.M., 837 F.3d at 1033. Deciding

Plaintiffs’ challenge to the rule’s possible effect on their asylum eligibility—which the individua l

Plaintiffs must concede would be their only avenue for standing in this action—while Plaintiffs’

removal proceedings are ongoing would result in this Court ruling on an issue that will be pending




                                                  6
         Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 8 of 30



in immigration court before the required administrative process has a chance to play out. In other

words, Plaintiffs’ claims in this Court are “inextricably linked” with their removal proceedings

such that deciding them here would pretermit those proceedings. J.E.F.M., 837 F.3d at 1033;

Aguilar, 510 F.3d at 13.

       Plaintiffs effectively ask this Court to reject the “inextricably linked” standard adopted by

both the Ninth and First Circuits in J.E.F.M. and Aguilar because the government’s reading would

supposedly produce “unreasonable and unjust results.” O.A. Br. 12. But no court, including the

Supreme Court in Jennings, has rejected or overruled either decision or their alleged “broad”

reading of § 1252. J.E.F.M., 837 F.3d at 1030; cf. O.A. Br. 9-10 (suggesting that Jennings, because

it post-dates Aguilar and J.E.F.M., implicitly rejected the broad interpretation enunciated by the

First and Ninth Circuits). Moreover, Plaintiffs’ position would create the “unreasonable and unjust

result” of this Court prejudging simultaneous administrative proceedings before any decision

issued from them and overriding the petition-for-review scheme Congress set up for these

decisions to be addressed by a court of appeals in the jurisdiction where the alien is located. As

explained below, that is precisely what Congress, in multiple amendments broadening the scope

of § 1252, sought to avoid. And there is nothing unjust in channeling claims to a certain path of

judicial review.

       O.A. Plaintiffs also rely on INS v. St. Cyr, 533 U.S. 289, 313 (2001), and Regents of the

Univ. of California v. DHS, 908 F.3d 476, 504 n.19 (9th Cir. 2018), to argue that § 1252 precludes

district-court review only of final removal orders. O.A. Br. 8. That reliance is misplaced. To the

extent that dicta in a footnote in Regents, 908 F.3d at 504 n.19, stands for the proposition that

§ 1252 precludes review only when an alien has a final order, it is inconsistent with Jennings and

fails to acknowledge the Ninth Circuit’s prior holding otherwise in J.E.F.M. See Jennings, 138 S.




                                                 7
         Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 9 of 30



Ct. at 841 (Alito, J.) (§ 1252(b)(9) precludes review of the “decision to detain [aliens] in the first

place or to seek removal” or “any part of the process by which their removability will be

determined”); id. at 852 (Thomas, J. concurring) (through § 1252(b)(9), “Congress has prohibited

courts from reviewing aliens’ claims related to their removal”); see also J.E.F.M., 908 F.3d 1157

(Mem.) (9th Cir. 2018) (denying petition for rehearing, from which only five judges—one of

whom was the author of Regents—dissented and adopted the view that a final order is required).

And reliance on St. Cyr is similarly unavailing because the Court there dealt with the prior version

of § 1252—before the 2005 amendments broadening its scope—and addressed the separate

question whether § 1252(b)(9) precluded habeas review under the general habeas statute. See St.

Cyr, 533 U.S. at 313 (analyzing the 1994 version of § 1252(b)(9)).

       Indeed, Plaintiffs err in presuming that programmatic challenges to “the underlying

legality” of a categorical rule or policy or a “systemic change to asylum eligibility” are necessarily

an exception to the review-channeling provisions of § 1252. O.A. Br. 9 & 11; S.M.S.R. Br. 8. But

§ 1252 prohibits “policies-and-practices challenges” just the same as other challenges if they target

policies or practices that are “bound up in and an inextricable part of the administrative process.”

J.E.F.M., 837 F.3d at 1032-35. Plaintiffs can challenge the rule or any denial of asylum based on

the rule in removal proceedings just like any other aliens subject to a statutory or regulatory bar

may challenge that bar in their proceedings. See, e.g., Tchitchui, 657 F.3d at 134; Diallo v.

Ashcroft, 381 F.3d 687, 692 (7th Cir. 2004); Salazar, 359 F.3d at 47; Komarenko v. INS, 35 F.3d

432, 436 (9th Cir. 1994); Yang v. INS, 79 F.3d 932, 933 (9th Cir. 1996). As with any other asylum

denial, challenges may be raised in a petition for review before a court of appeals. See Aguilar,

510 F.3d at 13 (“The frequency with which right-to-counsel claims arise in removal proceedings

refutes any notion that such claims are sufficiently separate from removal proceedings to be




                                                  8
        Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 10 of 30



considered either ‘independent’ or ‘collateral.’ Challenges to removal orders premised on the

government’s putative violation of an alien’s right to counsel are commonplace, and such claims

are often featured in petitions for judicial review of removal orders.”); J.E.F.M., 837 F.3d at 1033

(noting that claims at issue there, which were barred by § 1252(b)(9), “are routinely raised in

petitions for review filed with a federal court of appeals”); cf. O.A. Br. 10 (suggesting that unlike

the claims in J.E.F.M., claims relating to eligibility for asylum under the rule are not “routinely

raised” in petitions for review).

       Plaintiffs also maintain that it “is not the law” that § 1252 requires the channeling of claims

that could be brought in removal proceedings. O.A. Br. 8. But the background behind the current

statute shows the expansive scope of § 1252’s channeling provisions and makes clear that

Congress meant those provisions to preclude jurisdiction for programmatic challenges to a rule’s

“systemic change to asylum eligibility.” O.A. Br. 9 & 11; S.M.S.R. Br. 8. Section 1252(b)(9) was

revised by the REAL ID Act of 2005. Prior to that revision, the Supreme Court in McNary v.

Haitian Refugee Ctr., Inc., 498 U.S. 479 (1991), explained that Congress could use specific

language to have “limited review provisions . . . encompass challenges to INS procedures and

practices,” noting two such examples: language channeling (1) “all causes . . . arising under any

of the provisions” of the program, or (2) “all questions of law and fact” arising from the program.

Id. at 494; see J.E.F.M., 837 F.3d at 1034 (discussing McNary). Congress added that language to

the INA through § 1252(b)(9): “Judicial review of all questions of law and fact, including

interpretation and application of constitutional and statutory provisions, arising from any action

taken or proceeding brought to remove an alien from the United States under this subchapter shall

be available only in judicial review of a final order under this section.” 8 U.S.C. § 1252(b)(9)

(emphasis added); see H.R. Rep. No. 109-72, at 173-75; see also United States v. Wells, 519 U.S.




                                                  9
        Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 11 of 30



482, 495 (1997) (“[W]e presume that Congress expects its statutes to be read in conformity with

[the Supreme Court’s] precedents. . . .”); J.E.F.M., 837 F.3d at 1035 (“[Section] 1252(b)(9) neatly

tracks the policy and practice jurisdiction-channeling language suggested in McNary . . . . Thus,

the legislative history and chronology of amendments to § 1252(b)(9) confirm the plain meaning

of the statute. We conclude that §§ 1252(a)(5) and 1252(b)(9) channel review of all claims,

including policies-and-practices challenges . . . .”) (quoting 8 U.S.C. § 1252(b)(9)) (emphasis

added). Under Plaintiffs’ theory, an alien even could challenge a B.I.A. decision like Pula separate

from the removal process regardless of the channeling scheme. That interpretation fails.

       Indeed, Congress was explicitly responding to the St. Cyr decision, on which O.A.

Plaintiffs rely, to eliminate any confusion that all issues were to be channeled to the courts of

appeals. St. Cyr held that criminal aliens subject to § 1252(a)(2)(C) could still challenge aspects

of their removal proceedings in habeas proceedings in district court. 533 U.S. at 299-300, 310-11.

The anomaly St. Cyr created by providing criminal aliens with more judicial review than non-

criminal aliens “created confusion in the federal courts as to what immigration issues can be

reviewed, and which courts can review them.” H.R. Rep. No. 109-72, at 174. To eliminate this

confusion, Congress, through the REAL ID Act, made clear that all aliens could seek review of

issues arising in their removal proceedings in one, uniform proceeding in courts of appeals. Id.

And through § 1252(a)(2)(D), all aliens could “raise constitutional and legal challenges in the

courts of appeals.” Id. In short, Congress sought to ensure that “review of a final removal order is

the only mechanism for reviewing any issue raised in a removal proceeding.” Id. at 173.

       Plaintiffs also contend that this Court should assume jurisdiction because their challenges

allegedly cannot be raised “efficaciously” in administrative proceedings because immigration

courts “have no authority to issue decisions that are in contravention of the regulations that bind




                                                10
        Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 12 of 30



the Agency, even where those regulations are invalid.” O.A. Br. 11. However, the process that

Congress designed does not conclude with the Board, but includes a specific petition-for-rev iew

process in the court of appeals that is fully capable of considering this legal challenge. Thus, the

Supreme Court rejected that argument in Elgin v. Dep’t of the Treasury. 132 S. Ct. 2126, 2132

(2012); see also J.E.F.M., 837 F.3d at 1038. In Elgin, the Supreme Court held that, even though

an “administrative body could not decide the constitutionality of a federal law,” meaningful review

exists when an Article III court, like the courts of appeals here, could review those claims. Elgin,

132 S. Ct. at 2136. It noted that the agency could address “threshold questions that may accompany

a constitutional claim and to which the [agency] can apply its expertise.” Id. at 2139. Hence in

J.E.F.M., the Ninth Circuit noted that although it was true that neither the immigration judge nor

the Board of Immigration Appeals had authority to conclude the INA’s provision governing the

right to counsel was unconstitutional or to order the relief plaintiffs sought, the appointment of

government-funded counsel, “the question at hand [was] a legal one involving constitutiona l

rights,” and, thus, even if not effectively raised in administrative proceedings, “the court of appeals

has authority to consider the issue.” Id. To the extent that Plaintiffs view the immigration courts

as unable to effectively adjudicate their challenges, Elgin’s and J.E.F.M.’s reasoning applies with

equal force here.

       Plaintiffs cite Aguilar for their contrary theory, O.A. Br. 11, but that case is unavailing.

There, citing dicta in McNary, 498 U.S. at 496, the First Circuit noted that “[w]hile legal and

factual issues relating to [the] question [at issue] can be raised in removal proceedings and

eventually brought to the court of appeals for judicial review, certain claims, by reason of the

nature of the right asserted, cannot be raised efficaciously within the administrative proceedings

delineated in the INA.” Aguilar, 510 F.3d at 11. The court reasoned that “[r]equiring the exhaustion




                                                  11
         Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 13 of 30



of those claims would foreclose them from any meaningful judicial review. Given Congress’s clear

intention to channel, rather than bar, judicial review through the mechanism of section 1252(b)(9),

reading ‘arising from’ as used in that statute to encompass those claims would be perverse.” Id.

But to the extent this scenario existed in McNary (it did not in Aguilar), in that case, all forms of

meaningful review were foreclosed because, among many other things, the administrative

procedures did not allow applicants to assemble adequate records for review, making it virtually

impossible for a court of appeals to review the agency’s determinations. McNary, 498 U.S. at 496-

97. That is not the case here.

         Plaintiffs also argue that because asylum, as a general matter, can be sought affirmatively

before an Asylum Officer, outside of the removal process, their challenge to the rule does not

“aris[e] from any action taken or proceeding brought to remove an alien,” 8 U.S.C. § 1252(b)(9).

See S.M.S.R. Br. 5; O.A. Br. 11. This is flawed for two main reasons. First, at no point were

Plaintiffs eligible to affirmatively seek asylum, i.e., to seek it outside of removal proceedings. 2

See Gov. Br. 11-12, 17-18; see 8 U.S.C. §§ 1225(b)(1)(A)(ii), (2)(A), 1229a(a)(1), (3). Second,

that some other alien who is not in removal proceedings may request asylum outside of

proceedings in no way affects the fact that Plaintiffs, who are in removal proceedings, must exhaust

their remedies in those proceedings and only then seek review in a court of appeals. See, e.g., Xiao,

979 F.2d at 153.

         Second, the S.M.S.R. Plaintiffs argue that because their notices to appear in removal

proceedings were allegedly defective under Pereira, the recent Supreme Court case involving the

requirements for those notices in the context of a request for cancellation of removal, Plaintiffs

2
 And even if that were not so, such claims are not reviewable because they are not final agency action, so even if
they could affirmatively apply, this Court would still lack jurisdiction. Dhakal v. Sessions, 895 F.3d 532, 539 (7th
Cir. 2018) (“Where, as [in the case of affirmative asylum determinations by USCIS], the actions of the agency are
not made reviewable by a specific statute, the APA allows judicial review of the actions by federal agencies only
over final agency action for which there is no other adequate remedy in a court.” (quotation marks omitted)).



                                                         12
          Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 14 of 30



were not in removal proceedings when the suit was filed and thus § 1252 does not preclude district-

court jurisdiction. S.M.S.R. Br. at 5. As the government has explained, however, a notice to appear

vests the immigration court with jurisdiction so long as the date and time of the hearing is

ultimately provided, and Pereira does not dictate that Plaintiffs subject to those notices are not

lawfully subject to removal proceedings under 8 U.S.C. § 1229a. Gov. Br. 23-24. Plaintiffs do not

respond to these points. See O.A. Br. 5-6; S.M.S.R. Br. 5. Moreover, Plaintiffs’ position would

eviscerate § 1252(b)(9), which precludes district-court jurisdiction of not only a “proceeding

brought to remove” them, but also “any action taken” related to their removal. 8 U.S.C.

§ 1252(b)(9). And regardless of when they enter removal proceedings, once they do, the Court

lacks jurisdiction under §§ 1252(b)(9) and (a)(5). Courts are obligated to ensure that jurisdiction

exists throughout proceedings, and must dismiss a case even on appeal if circumstances have

destroyed its jurisdiction. See Al-Zahrani v. Rodriguez, 669 F.3d 315, 317 (D.C. Cir. 2012). In any

event, each Plaintiff who was issued an NTA also received a notice of a hearing date, so Plaintiffs’

claims to the contrary are without merit. S.M.S.R. Br. 5. 3

    II.      Although Section 1252(e)(3) May Confer Jurisdiction, A.V.’s Claim is not Ripe.

          As noted, the only Plaintiff with a “determination[] under section 1225(b),” is A.V., but

that claim is not ripe because the asylum rule has not been “applied” to A.V. See Am. Immigration

Lawyers Ass’n (“AILA”) v. Reno, 199 F.3d 1352, 1360 (D.C. Cir. 2000). Instead, she is currently


3
  On February 25, 2019, Defendants submitted a Cross-Motion for Summary Judgment and Opposition to Class
Certification, ECF No. 65. That memorandum incorrectly suggested that all Plaintiffs who have received Notices to
Appear (NTAs) did so after receiving expedited removal orders followed by positive findings of credible fear. ECF
No. 65 at 4, 10, 18, 19, 25. That is incorrect—Plaintiffs G.Z., Y.A.L.P., D.S., C.A., O.A., and K.S. were served with
NTAs and placed directly into removal proceedings under 8 U.S.C. § 1229a following apprehension and inspection
without first undergoing credible fear proceedings 8 U.S.C. § 1225(b)(2)(A). See also 8 U.S.C. § 1232(a)(5)(D)(i)
(providing that unaccompanied alien children are placed into removal proceedings if their removal is sought). Contrary
to Plaintiffs’ contentions, S.M.S.R. Br. 5, all Plaintiffs other than A.V., including L.V.C.R., C.S.C.C., R.G.G. and
N.A.G.A., have been served with NTAs with hearing dates and times as well. See Ex. A, NTAs for L.V.C.R. &
C.S.C.C.; Ex. B, NTAs for R.G.G. & N.A.G.A.; Ex. C, Defs.’ Response to Plaintiffs’ Reply to Defs.’ Response to
Plaintiffs’ Statement of Material Facts.



                                                         13
           Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 15 of 30



facing criminal prosecution, and her expedited removal proceedings are awaiting the conclusion

of that process. And § 1252(e)(3) is A.V.’s sole potential means for review.

           Plaintiffs contend that the government has made a “formalistic distinction.” O.A. Br. 13.

Not so. Section 1252(e)(3) could potentially supply A.V. with jurisdiction exclusively in this court

for review of her challenges if and when the asylum rule is applied to her. See Nat’l Park

Hospitality Ass’n v. U.S. Dep’t of the Interior, 538 U.S. 803, 807-08 (2003) (explaining that the

“ripeness doctrine is drawn both from Article III limitations on judicial power and from prudential

reasons for refusing to exercise jurisdiction,” which are distinct from Article III standing or

statutory subject matter jurisdiction).

           Moreover, contrary to Plaintiffs’ claims, A.V.’s unripe claim does not mean that

§ 1252(e)(3)’s 60-day clock will run. Because she sued within the requisite time period, it would

be appropriate to relate a future challenge back to that time of filing for purposes of the deadline—

the statutory filing deadline does not justify a court evaluating a legal issue where the rule might

never be applied or be relevant to the outcome of her expedited removal process and there is

accordingly no ripe case or controversy between the parties. Under D.C. Circuit precedent, only

those aliens who can show an actual application of the regulation implementing the expedited

removal statute they challenge may pursue a claim under § 1252(e)(3). See AILA, 199 F.3d at 1360.

The D.C. Circuit’s holding controls regardless of whether the plaintiffs are aliens without an

application of the challenged rule or “third parties on behalf of persons who are subject to

expedited removal.” O.A. Br. 13.

    III.      Plaintiffs Lack Article III Standing.

           As the government has explained, no Plaintiff in this case has standing. Gov. Br. 9-12. In

reply, Plaintiffs do not offer any meritorious defense to their lack of standing. O.A. Br. 14-15;




                                                  14
        Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 16 of 30



S.M.S.R. Br. 2-3. No Plaintiff—individual or organization—can establish any injury attributable

to the rule they challenge because it has not been applied to any of them and application is not

“imminent.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). Plaintiffs do not deny

that the rule was not applied to any Plaintiff. Instead, they suggest that “each will be barred from

seeking asylum if the Rule is put into effect,” although the East Bay injunction remains in place.

S.M.S.R. at 3 (emphasis added). The hypothetical future vacation of the injunction is inadequate

to establish that the rule causes an “imminent,” “concrete[,] and particularized” injury, Lujan, 504

U.S. at 560-61, that is “legally and judicially cognizable,” Raines v. Byrd, 521 U.S. 811, 819

(1997), sufficient to confer standing. To the contrary, with the exception of A.V. who is subject to

criminal proceedings, 12 individual plaintiffs received positive credible fear findings and will have

the opportunity to seek asylum in their full removal proceedings, and the remaining 6 plaintiffs

bypassed the credible-fear process under the TVPRA and will have the same opportunity to seek

asylum in their full proceedings.

        Plaintiffs claim that “the categorical bar will be applied to them as a matter of course, and

being subject to that bar is itself an injury.” S.M.S.R. at 4. Not so. There is nothing to suggest that

the rule will be applied to Plaintiffs “as a matter of course,” particularly where the rule is currently

enjoined. Texas v. United States, 523 U.S. 296, 300 (1998) (asserted injuries are not ripe when

they assume “contingent future events that . . . may not occur at all”). As the government has

established, Plaintiffs do not have standing to challenge the rule or proclamation in this case “apart

from any concrete application that threatens imminent harm,” which they fail to demonstrate.

Summers v. Earth Island Inst., 555 U.S. 488, 494 (2009).

        As the government extensively briefed, the organizational Plaintiffs also lack standing and

are clearly outside the zone of interests of the statute, and Plaintiffs have failed to demonstrate




                                                  15
          Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 17 of 30



otherwise. Gov. Br. 26 (incorporating prior arguments made in ECF 31 at 16-19). The

organizations offer nothing new in their reply that supports their standing to challenge the rule.

Only individual aliens may raise programmatic challenges to the procedures that will govern their

expedited or full removal proceedings. See, e.g., AILA, 199 F.3d at 1359; J.E.F.M., 837 F.3d at

1035. The organizational Plaintiffs also lack a legally protected interest in the rule’s application to

third parties. A person “lacks standing to contest the policies of the prosecuting authority when he

himself is neither prosecuted nor threatened with prosecution.” Linda R.S. v. Richard D., 410 U.S.

614, 619 (1973); see also Haitian Refugee Ctr. v. Gracey, 809 F.2d 794, 804-07 (D.C. Cir. 1987)

(applying principle to immigration context). An organization similarly has “no judicially

cognizable interest in procuring enforcement of the immigration laws” against someone else.

Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 897 (1984). And a person generally lacks standing to

challenge the government’s provision          (or denial) of benefits to a third party.             E.g.,

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342-46 (2006); cf. O’Bannon v. Town Court

Nursing Ctr., 447 U.S. 773, 788 (1980) (discussing “[t]he simple distinction between government

action that directly affects a citizen’s legal rights” and “action that is directed against a third party

and affects the citizen only indirectly or incidentally”).

    IV.      Plaintiffs’ Opposition Fails on the Merits.

          Even if the Plaintiffs could establish justiciability, their arguments on the merits would

likewise fail. As made clear in the government’s prior briefing, the rule constitutes an appropriate

exercise of statutory authority delegated to the Executive, is consistent with the INA, and was

lawfully issued without notice and comment. Gov. Br. 26-36.




                                                   16
         Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 18 of 30



         A. The rule is consistent with § 1158(a)(1).

         The rule is consistent with § 1158(a)(1), which provides a general rule that aliens may

apply for asylum if on U.S. soil, a matter separate from whether “[t]he Secretary of Homeland

Security or the Attorney General may grant asylum to an alien,” which is governed by § 1158(b).

         Plaintiffs repeat their arguments that the rule renders “a dead letter” § 1158(a)(1)’s

establishment of an alien’s right to apply for asylum. OA Br. 2-4; SMSR Br. 19-20. As explained,

these arguments lack merit because the rule is consistent with the statutory scheme. Gov. Br. 19-

26. Section 1158(a)(1) states that “[a]ny alien who is physically present in the United States or

who arrives in the United States (whether or not at a designated port of arrival . . . ) irrespective of

such alien’s status, may apply for asylum in accordance with this section.” 8 U.S.C. § 1158(a).

The modifying phrase “in accordance with this section” makes clear that an individual’s ability to

apply is always subject to the discretion afforded to the Attorney General and the Secretary of

Homeland Security 4 to determine asylum eligibility as codified in § 1158(b). If Congress had

intended to exclude manner of entry as the only criterion that cannot be considered for asylum

eligibility, it would have said so expressly and in the specific context of the provisions defining

the scope of the Attorney General’s broad statutory discretion. Congress did not, however, and

Plaintiffs’ opposition fails to overcome this fact.

         B. The rule is consistent with § 1158(b)(2)(c).

         As the government has explained, the rule is consistent with the Attorney General’s

rulemaking authority under § 1158(b)(2)(C). Gov. Br. 27-29. The broad delegation of authority in

§ 1158(b)(2)(C) requires only that regulatory asylum-eligibility bars established under that

provision be “consistent with” § 1158. Id. § 1158(b)(2)(C). That describes the rule here: Nothing


4
 Although this authority is shared by the Attorney General and the Secretary, this brief refers exclusively to the
Attorney General’s authority for ease of reference.



                                                         17
        Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 19 of 30



in § 1158 confers a right to a grant of asylum for aliens who enter in violation of a specific

Presidential proclamation governing a specific border for a specific time in response to a specific

crisis, and thus the rule is “consistent with” the discretion conferred by that section to impose an

asylum-eligibility bar tailored to these circumstances. See 8 U.S.C. §§ 1158(b)(1)(A), (b)(2)(A),

(C).

       Plaintiffs’ response is to assert that the rule exceeds the Attorney General’s rulemaking

authority because it “imposes a restriction on asylum that is dramatically different than the

statutory restriction that section 1158(b)(2)(C) is intended to supplement,” and that the government

“virtually concede[s] that [the rule] constitutes a wholesale delegation of the Attorney General’s

rulemaking authority.” SMSR Br. 20. Yet Plaintiffs also assert that “Congress gave all the power

to make rules governing asylum eligibility to the Attorney General.” Id. at 21-22 (emphasis in

original). That latter concession is warranted, as the statute confirms that the Attorney General’s

discretion to impose additional restrictions on asylum eligibility is broad enough to encompass this

rule. And as the government explained, the President has the broad authority to suspend and restrict

entry into the United States; the Attorney General and Secretary can exercise their lawful authority

to impose a bar on those subject to that suspension. Gov. Br. 29-30. Again, all that § 1158(b)(2)(C)

requires is that an asylum bar be “consistent” with § 1158, and no more.

       Plaintiffs’ contention that the President has usurped the Attorney General’s statutory

authority suffers from the same flaw. On the one hand, Plaintiffs claim the rule—undisputed ly

issued by the Attorney General and Secretary of Homeland Security—is an exercise of power by

the President. SMSR Br. at 21. But, on the other hand, they admit the “President’s power over

entry is ‘sweeping’ and ‘comprehensive.’” Id. (quoting Trump v. Hawaii, 138 S. Ct. 2392, 2408,

2413 (2018)). The rule here fits right within that framework: the President’s proclamation




                                                18
        Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 20 of 30



concerned restriction of entry, and the rule—issued by the Attorney General and Secretary—

governed eligibility for asylum. Accordingly, Plaintiffs still fail to show that the rule was issued

in violation of § 1158(b)(2)(C).

       C. The rule is consistent with the TVPRA.

       As the government has argued, the rule is consistent with the TVPRA because the rule does

not alter the rights guaranteed under that Act. Gov. Br. 36-37.

       Plaintiffs repeat their assertion that the rule runs counter to the TVPRA. OA Br. 4-5; SMSR

Br. 25-26. Plaintiffs concede that unaccompanied alien children retain the procedural guarantees

under the TVPRA, OA Br. 4, but contend that those rights have been rendered “hollow” under the

rule. Id. at 5. The government has addressed this argument and reincorporates its prior arguments.

Gov. Br. 36-37. The procedural rights guaranteed under the TVPRA are not disturbed by the rule,

and accordingly it does not violate the TVPRA.

       D. The rule is consistent with § 1225(b).

       As the government has explained, the rule is consistent with § 1225(b), which places no

limits on categorical bars in credible-fear proceedings. Gov. Br. 26-29.

       Plaintiffs argue that the rule, through 8 C.F.R. § 208.30(e)(5), violates what they believe is

a procedural requirement under § 1225(b)(1)(B)(i) that aliens in credible fear proceedings cannot

be subjected to a mandatory bar on asylum eligibility. OA Br. 5-6. In Plaintiffs’ view, even if a

mandatory bar can be applied to an alien in full removal proceedings, such bars cannot apply in

expedited removal proceedings because the statute requires that each individual alien’s credible

fear claim be resolved on a case-by-case basis. Id. But the bar here would be applied in a case-by-

case basis—to aliens who entered in violation of a Presidential proclamation—this argument has

no merit.




                                                19
        Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 21 of 30



        Section 1225(b)(1)(B) states: “For purposes of this subparagraph, the term ‘credible fear

of persecution’ means that there is a significant possibility, taking into account the credibility of

the statements made by the alien in support of the alien’s claim and such other facts as are known

to the officer, that the alien could establish eligibility for asylum under section 1158 of this title.”

The provision nowhere says or implies that categorical rules may not be applied as part of the

credible fear screening process. Indeed, the text cuts against such a reading: it provides that aliens

must demonstrate a “significant possibility” of “establish[ing ultimate] eligibility for asylum.” Id.

An alien who is categorically barred from receiving asylum can in no real sense assert any

possibility, let alone a significant possibility, of establishing any ultimate claim for asylum. Thus,

just based on the statutory text alone, the Court should reject Plaintiffs’ claim.

        To be sure, prior to the rule, 8 C.F.R. § 208.30(e)(5) provided that even “if an alien is able

to establish a credible fear of persecution or torture but appears to be subject to one or more of the

mandatory bars to applying for, or being granted, asylum contained in section 208(a)(2) and

208(b)(2) of the Act,” they should be placed in full removal proceedings. But that regulatory

provision is not required by statute, and nothing prevents the agencies from amending the

regulation as they have here to require asylum officers to apply mandatory bars during credible

fear proceedings.

        And although the statute is clear that there is no express requirement that a mandatory bar

to asylum cannot be applied to an alien in expedited removal proceedings, even were the text

ambiguous, the agencies’ reading is entitled to Chevron deference. See, e.g., INS v. Cardoza-

Fonseca, 480 U.S. 421, 448 (1987) (“In [the] process of filling any gap left, implicitly or explicitly ,

by Congress, the courts must respect the interpretation of the agency to which Congress has

delegated the responsibility for administering the statutory program.”). As the agencies explained,




                                                  20
        Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 22 of 30



“[a]n alien who is subject to a relevant proclamation and nonetheless has entered the United States

after the effective date of such a proclamation in contravention of that proclamation would be

ineligible for asylum and would thus not be able to establish a ‘significant possibility . . . [of]

eligibility for asylum under section 1158.’” 83 Fed. Reg. at 55,943 (quoting 8 U.S.C.

1225(b)(1)(B)(v)). Moreover, “[a]s current USCIS guidance explains, under the credible fear

standard, ‘[a] claim that has no possibility, or only a minimal or mere possibility, of success, would

not meet the ‘significant possibility’ standard.” Id. (quoting USCIS, Office of Refugee, Asylum,

& Int’l Operations, Asylum Div., Asylum Officer Basic Training Course, Lesson Plan on Credible

Fear at 15 (Feb. 13, 2017)); see also H.R. Rep. No. 104–69, at 158 (“The credible-fear standard

[wa]s designed to weed out nonmeritorious cases so that only applicants with a likelihood of

success will proceed to the regular asylum process”). Thus, even were the statute ambiguous—

which it is not—the agencies’ reading as articulated in the rule and 8 C.F.R. § 208.30(e)(6) is

entitled to deference.

       Plaintiffs fail to acknowledge, let alone address these points. Instead, they point to Grace

v. Whitaker, 344 F. Supp. 3d 96 (D.D.C. 2018), which held, among other things, that the INA does

not permit preventing aliens in expedited removal proceedings from receiving a credible fear

determination when asserting asylum claims premised on a particular social group based on gang

or domestic violence. Id. at 126. Plaintiffs invoke Grace to argue that categorical rules may not be

applied in credible fear proceedings because the INA “requires ‘credible fear determinations . . .

be resolved based on the particular facts and circumstances of each case.’” OA Br at 5-6. But

Grace addressed the much different question whether the Attorney General could establish a

blanket rule governing adjudication of “membership in a particular social group”-based asylum

claims premised on domestic or gang-related violence. 344 F.Supp.3d at 126. Grace says nothing




                                                 21
        Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 23 of 30



about whether as a general matter the agency can implement categorical bars to asylum to be

applied in each individual credible fear interview, or 8 C.F.R. § 208.30(e)(5)’s previous

requirement that aliens in credible fear be referred to full removal proceedings even if they are

subject to a mandatory bar, if they otherwise qualify for credible fear. And even if Grace could be

read as Plaintiffs ask this Court to, that holding would be contrary to the clear text of

§ 1225(b)(1)(B) and controlling principles of deference.

       E. The rule does not violate the APA’s notice-and-comment provisions.

       As Defendants have argued, and the court in East Bay has agreed with respect to the good-

cause exception, the rule does not violate the APA’s provisions regarding notice-and-comment

rulemaking because it was validly promulgated under the good-cause and foreign-affairs

exceptions. Gov. Br. 30-33.

       As Plaintiffs note, the notice-and-comment issue has been briefed extensively by the

parties. OA Br. 6. Here, Plaintiffs essentially re-invoke their prior statements, but attempt to

distinguish Judge Tigar’s ruling in favor of the government on the likelihood of success for the

good-cause exception. Id. (referencing East Bay Sanctuary Covenant v. Trump, 354 F. Supp. 3d

1094, 1115 (N.D. Cal. 2018) (explaining that the record demonstrated that the government likely

had good cause to forego notice and comment)). Plaintiffs admit that the article referenced by the

district court in East Bay was indeed part of the administrative record, but now take issue with

whether the article was incorporated into the rule itself. OA Br. 6. But there is no requirement

under the APA that an agency invoking good cause to forego notice and comment must explicit ly

cite every portion of the administrative record on which it relies for purposes of demonstrating

good cause. All that is required is that the record support the decision made, see, e.g., Coalition




                                                22
        Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 24 of 30



for Parity, Inc. v. Sibelius, 709 F. Supp. 2d 10, 16-17 (D.D.C. 2010), and as the Court in East Bay

found, that is the case here.

       Plaintiffs also disagree with the rule’s conclusions based on the article in the administrative

record. Id. They may disagree, but they fail to demonstrate that the Attorney General and Secretary

were arbitrary and capricious in concluding immediate enforcement is required to address the

influx of unauthorized border crossings. See, e.g., Envtl. Def. Fund, Inc. v. Costle, 657 F.2d 275,

283 (D.C. Cir. 1981) (policy disagreement is not enough to hold that a rule is arbitrary and

capricious). Plaintiffs predict that migrant behavior would not have changed during a notice-and-

comment period, SMSR Br. 22-23, but they have no support beyond their own conjecture, which

is insufficient to overrule the Attorney General’s and Secretary’s judgment.

       F. The rule is not arbitrary and capricious.

       The rule is not arbitrary and capricious—it is lawful for the reasons described above and

in the government’s motion. Gov. Br. 26-37.

       Plaintiffs restate their arguments that the rule runs afoul of Chevron because: (1) “the

substance of the asylum restrictions was impermissibly imposed by the President”; (2) the

Proclamation and the Rule together base asylum on characteristics irrelevant to asylum; and

(3) there has not been a rational connection shown between the rule and the goals. SMSR Br. 24.

All three arguments essentially restate Plaintiffs’ other merits arguments, and all three fail to render

the rule “arbitrary and capricious.” As previously stated, see Gov. Br. 30, the rule was not issued

by the President. Instead, the President issued a proclamation for which he had clear statutory

authority, and the rule was issued pursuant to express authority by the agency heads. The remaining

two contentions merely state Plaintiffs’ policy disagreement and fail to show that the agency

heads’ conclusions were arbitrary and capricious. See, e.g., Envtl. Def. Fund, Inc., 657 F.2d at 283




                                                  23
         Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 25 of 30



(policy disagreement is not enough to hold that a rule is arbitrary and capricious). Accordingly,

these arguments also fail.

    V.      The Court Lacks Authority to Issue a Nationwide Injunction.

         As the government has explained, Gov. Br. 50-52, contrary to Plaintiffs’ arguments, O.A.

Br. 24-25, S.M.S.R. Br. 26-27, a nationwide injunction is inappropriate in this case where the vast

majority of named plaintiffs—other than A.V.—must seek and can receive potentially complete

relief in their removal proceedings and § 1252(e)(3) limits the availability of injunctive relief.

         Plaintiffs assert that a nationwide injunction is warranted by the need for the uniform

application of immigration law and because courts have in the past issued broad injunctions. O.A.

Br. 25; S.M.S.R. Br. 26. But these points stand counter to Article III’s requirements that a court

remedy specific and particularized harm. In particular, the O.A. Plaintiffs fail to acknowledge that

complete relief is available in removal proceedings for all but A.V.; instead, they maintain that

“there is nothing unusual about a court issuing an injunction that provides Plaintiffs complete relief

and also prevents the government from harming other similarly situated individuals.” O.A. Br. 25.

But that courts have in the past erroneously issued sweeping injunctions that depart from Article

III limits cannot provide a basis for a court to act beyond its authority. Further, as described in

Defendants’ prior briefs, this court has authority to issue only declaratory relief under § 1252(e)(3).

See Gov. Br. 51. That provision explicitly states that the sole remedy is a determination that the

policy is invalid, and equitable relief is expressly precluded.

         The statutory framework is clear that both class-wide and broad injunctive relief is

unavailable before this Court. Gov. Br. 10-24, 38-40, 50-52. Plaintiffs’ citation of Grace v.

Whitaker is unavailing. The district court in that case acknowledged that it lacked authority to

certify a class action under § 1252(e)(1)(A), but nevertheless disregarded D.C. Circuit precedent




                                                  24
        Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 26 of 30



and issued prospective relief even broader than class-wide relief, without any of the critical

considerations or analysis that comes with evaluating a claim for class relief, enjoining the

government from applying certain portions of a decision by the Attorney General to any alien in

credible fear proceedings. Grace, 344 F. Supp. at 144 n.31. That decision misreads the plain text

of the statutes. Section 1252(e)(1)(B) explicitly provides that, “[w]ithout regard to the nature of

the action or claim . . . no court may . . . certify a class under Rule 23 . . . in any action for which

judicial review is authorized under a subsequent paragraph of this subsection,” which includes the

present suit. 8 U.S.C. § 1252(e)(1)(B). Congress would not have enacted that provision while

envisioning courts entering orders like the one in Grace.

        Section 1252(f) separately provides that—“[r]egardless of the nature of the action or claim

. . . , no court (other than the Supreme Court) shall have jurisdiction or authority to enjoin or

restrain the operation” of the expedited-removal system “other than with respect to the application

of such provisions to an individual against whom proceedings under such part have been initiated.”

Id. § 1252(f). That language is clear on its face: it prohibits class-wide and broad injunctive relief,

and intends that the expedited removal system be implemented without such broad judicial

intervention absent the ruling of a higher court. The Grace court erred in reading those provisions

otherwise. That reading is especially unwarranted because Congress adopted § 1252(f)(1) in direct

response to a series of class-wide injunctions sought by aliens and deliberately intended to

eliminate judicial interference with certain statutes through class-wide injunctions. See H.R. Rep.

No. 104-469, pt. 1, at 161 (1996) (“[C]ourts may issue injunctive relief pertaining to the case of

an individual alien, and thus protect against any immediate violation of [individual] rights. But

single district courts or courts of appeals do not have authority to enjoin procedures established by

Congress to reform the process of removing illegal aliens from the U.S.”). No policy argument—




                                                  25
          Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 27 of 30



whether based on supposed public interest or judicial economy—can overcome § 1252(f)(1)’s

straightforward application to the class-wide relief sought in this case. See Nielsen v. Preap, --- S.

Ct. ---, 2019 WL 1245517, at *16 (2019) (Thomas, J., concurring) (reasoning that theory that

§ 1252(f) permits a court to “enjoin conduct . . . not authorized by the statutes” is “circular and

unpersuasive” and here the “text clearly bars jurisdiction to enter an injunction ‘[r]egardless of the

nature of the action or claim’”). Moreover, here Plaintiffs “are arguing for a version of the statute

that Congress simply did not write,” and ask the Court to implement extra-statutory requirements

with respect to credible fear interviews, and such relief would enjoin operation of § 1225(b)(1) as

written. See Hamama v. Adducci, 912 F.3d 869, 878-80 (6th Cir. 2018) (order “creat[ing] out of

thin air a requirement . . . that does not exist in the [challenged] statute” and “adopt[ing] new

standards that the government must meet” violates § 1252(f)). 5

         Contrary to the Grace court’s reading, there is a remedy for suits brought under

§ 1252(e)(3): individual declaratory relief. Even if A.V. has standing, that single plaintiff is

foreclosed from receiving the broad relief that is provided through the channels, like class actions,

that Congress specifically barred. See AILA, 199 F.3d at 1358, 1360, 1364 (explaining that “[w]e

cannot see anything in these provisions allowing litigants—whether individuals or organizations—

to raise claims on behalf of those not party to the lawsuit,” and that “in the face of a statute barring

even class actions that comply with the rules of procedure, it would be inconsistent, indeed almost

contradictory,” if § 1252(e)(3) were read to permit relief that functions as “essentially unbounded




5
 The fact that Plaintiffs might seek declaratory relief as a class is irrelevant. See Hamama, 912 F.3d at 880 n.8. While
“declaratory relief will not always be the functional equivalent of injunctive relief,” Alli v. Decker, 650 F.3d 1007,
1014 (3d Cir. 2011), in this case, it is the functional equivalent. “The practical effect of a grant of declaratory relief as
to [Plaintiffs’] [claims] would be a class-wide injunction against the [expedited removal] provisions, which is barred
by § 1252(f)(1).” Hamama, 912 F.3d at 880 n.8. Even if the Plaintiffs in removal could receive class certification,
they would be foreclosed from getting the class-wide injunctive relief sought here under the statute.



                                                            26
        Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 28 of 30



class lawsuits” and holding that § 1252(e) and (f) foreclose “relief for a large and diffuse group

of individuals, none of whom are parties to the lawsuit.”).

        Finally, even if the court could grant relief to Plaintiffs other than A.V., the Court could

not issue a nationwide injunction where the organizational plaintiffs lack any cause of action. In

any event, because Article III standing requires a remedy that is tailored to a particular injury, Gill

v. Whitford, 138 S. Ct. 1916, 1934 (2018), and that injunctions “be no more burdensome to the

defendant than necessary to provide complete relief to the plaintiffs,” Madsen v. Women’s Health

Ctr., Inc., 512 U.S. 753, 765 (1994), any relief as to Plaintiffs other than A.V., if provided at all,

should be limited to remedying the harm that they, and they alone, may have suffered. See, e.g.,

AILA, 199 F.3d at 1358, 1360, 1364 (relief may not premised on harm to parties not before the

court); East Bay, 909 F.3d at 1240-41 (same, in context of challenge to the same rule being

challenged in this case). Here, if the Court were to exercise jurisdiction, an injunction limited to

the individual Plaintiffs will be sufficient to “provide complete relief to them.” California v. Azar,

911 F.3d 558 (9th Cir. 2018). And that is true even in an APA case: a remedy must be tailored to

the harm that creates Article III standing and no broader. See id. (limiting, in a case involv ing

interim final rule, a nationwide injunction when a narrower one could provide complete relief to

parties); City & Cty. of San Francisco v. Trump, 897 F.3d 1225, 1244 (9th Cir. 2018) (vacating a

nationwide injunction of an executive order when a more limited one sufficed to remedy injuries);

L.A. Haven Hospice, Inc. v. Sibelius, 638 F.3d 644, 664 (9th Cir. 2011) (similar, facially invalid

regulation).

                                          CONCLUSION

        For these reasons, the Court should grant summary judgment in Defendants’ favor on all

counts and deny Plaintiffs’ motions for summary judgment and class certification.




                                                  27
       Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 29 of 30



                                   Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   SCOTT G. STEWART
                                   Deputy Assistant Attorney General

                                   AUGUST E. FLENTJE
                                   Special Counsel

                                   WILLIAM C. PEACHEY
                                   Director

                                   EREZ REUVENI
                                   Assistant Director

                                   s/ T. Benton York
                                   T. BENTON YORK
                                   Office of Immigration Litigation
                                   U.S. Department of Justice, Civil Division
                                   P.O. Box 868, Ben Franklin Station
                                   Washington, D.C. 20044
                                   Tel: (202) 598-6073
                                   Email: thomas.b.york@usdoj.gov
                                   FRANCESCA GENOVA
                                   KATHRYNE M. GRAY
                                   Trial Attorneys

Dated: March 29, 2019              Attorneys for Defendants




                                     28
       Case 1:18-cv-02718-RDM Document 76 Filed 03/29/19 Page 30 of 30




                                CERTIFICATE OF SERVICE
       I hereby certify that on March 29, 2019, I electronically filed the foregoing document with
the Clerk of the Court for the United States District Court for the District of Columbia by using
the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be
accomplished by the CM/ECF system.


                                 By: /s/ T. Benton York
                                     T. BENTON YORK
                                     Trial Attorney
                                     United States Department of Justice
                                     Civil Division




                                               29
Case 1:18-cv-02718-RDM Document 76-1 Filed 03/29/19 Page 1 of 2




                Exhibit A
          Case 1:18-cv-02718-RDM Document 76-1 Filed 03/29/19 Page 2 of 2


                              NOTICE OF HEARING IN REMOVAL PROCEEDINGS
                                        IMMIGRATION COURT
                                   180 TED TURNER DR SW, STE. 241
                                        ATLANTA, GA 30303
LEAD FILE:
RE:                  C        -R    , L       V
                     C   -C        , C            S
                                                         DATE:   Mar 28, 2019
TO:
      C        -R     , L          V



      Please take notice that the above captioned case has been scheduled for a
MASTER hearing before the Immigration Court on Apr 23, 2019 at 08:30 A.M. at:
              401 W PEACHTREE ST, STE 2600
              ATLANTA, GA 30308
      You may be represented in these proceedings, at no expense to the
Government, by an attorney or other individual who is authorized and qualified
to represent persons before an Immigration Court. Your hearing date has not
been scheduled earlier than 10 days from the date of service of the Notice to
Appear in order to permit you the opportunity to obtain an attorney or
representative.   If you wish to be represented, your attorney or representative
must appear with you at the hearing prepared to proceed. You can request an
earlier hearing in writing.
      Failure to appear at your hearing except for exceptional circumstances
may result in one or more of the following actions:    (1) You may be taken into
custody by the Department of Homeland Security and held for further
action. OR (2) Your hearing may be held in your absence under section 240(b)(5)
of the Immigration and Nationality Act. An order of removal will be entered
against you if the Department of Homeland Security established by
clear, unequivocal and convincing evidence that a) you or your attorney has
been provided this notice and b) you are removable.
      IF YOUR ADDRESS IS NOT LISTED ON THE NOTICE TO APPEAR, OR IF IT IS NOT
CORRECT, WITHIN FIVE DAYS OF THIS NOTICE YOU MUST PROVIDE TO THE IMMIGRATION
COURT ATLANTA, GA THE ATTACHED FORM EOIR-33 WITH YOUR ADDRESS AND/OR
TELEPHONE NUMBER AT WHICH YOU CAN BE CONTACTED REGARDING THESE PROCEEDINGS.
EVERYTIME YOU CHANGE YOUR ADDRESS AND/OR TELEPHONE NUMBER, YOU MUST INFORM THE
COURT OF YOUR NEW ADDRESS AND/OR TELEPHONE NUMBER WITHIN 5 DAYS OF THE CHANGE
ON THE ATTACHED FORM EOIR-33. ADDITIONAL FORMS EOIR-33 CAN BE OBTAINED FROM
THE COURT WHERE YOU ARE SCHEDULED TO APPEAR.   IN THE EVENT YOU ARE UNABLE TO
OBTAIN A FORM EOIR-33, YOU MAY PROVIDE THE COURT IN WRITING WITH YOUR NEW
ADDRESS AND/OR TELEPHONE NUMBER BUT YOU MUST CLEARLY MARK THE ENVELOPE "CHANGE
OF ADDRESS." CORRESPONDENCE FROM THE COURT, INCLUDING HEARING NOTICES, WILL BE
SENT TO THE MOST RECENT ADDRESS YOU HAVE PROVIDED, AND WILL BE CONSIDERED
SUFFICIENT NOTICE TO YOU AND THESE PROCEEDINGS CAN GO FORWARD IN YOUR ABSENCE.
      A list of free legal service providers has been given to you.   For
information regarding the status of your case, call toll free 1-800-898-7180
or 240-314-1500.
                              CERTIFICATE OF SERVICE
THIS DOCUMENT WAS SERVICED BY: MAIL (M)       PERSONAL SERVICE   (P)
TO:   [M] ALIEN [ ] ALIEN c/o Custodial Officer [ ] ALIEN's ATT/REP     [P] DHS
DATE:         03/28/2019          BY: COURT STAFF        LN

Attachments:        [ ] EOIR-33        [ ] EOIR-26    [ ] Legal Services List   [ ] Other T3
Case 1:18-cv-02718-RDM Document 76-2 Filed 03/29/19 Page 1 of 11




                Exhibit B
Case 1:18-cv-02718-RDM Document 76-2 Filed 03/29/19 Page 2 of 11
Case 1:18-cv-02718-RDM Document 76-2 Filed 03/29/19 Page 3 of 11
Case 1:18-cv-02718-RDM Document 76-2 Filed 03/29/19 Page 4 of 11
Case 1:18-cv-02718-RDM Document 76-2 Filed 03/29/19 Page 5 of 11
Case 1:18-cv-02718-RDM Document 76-2 Filed 03/29/19 Page 6 of 11
Case 1:18-cv-02718-RDM Document 76-2 Filed 03/29/19 Page 7 of 11
Case 1:18-cv-02718-RDM Document 76-2 Filed 03/29/19 Page 8 of 11
Case 1:18-cv-02718-RDM Document 76-2 Filed 03/29/19 Page 9 of 11
Case 1:18-cv-02718-RDM Document 76-2 Filed 03/29/19 Page 10 of 11
Case 1:18-cv-02718-RDM Document 76-2 Filed 03/29/19 Page 11 of 11
Case 1:18-cv-02718-RDM Document 76-3 Filed 03/29/19 Page 1 of 3




                Exhibit C
         Case 1:18-cv-02718-RDM Document 76-3 Filed 03/29/19 Page 2 of 3



JOSEPH H. HUNT
Assistant Attorney General
SCOTT G. STEWART
Deputy Assistant Attorney General
AUGUST E. FLENTJE
Special Counsel
WILLIAM C. PEACHEY
Director
EREZ REUVENI
Assistant Director
FRANCESCA GENOVA
KATHRYNE M. GRAY
BENTON YORK
Office of Immigration Litigation
U.S. Department of Justice, Civil Division
P.O. Box 868, Ben Franklin Station
Washington, D.C. 20044
Tel: (202) 598-6073
Email: thomas.b.york@usdoj.gov
Trial Attorneys

                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


                                             )
 O.A., et al.,                               )
                                             )
                 Plaintiffs, and,            )
                                             )
 S.M.S.R., et al.,                           )
                                             )
                 Plaintiffs,                 )
                                             )
 v.                                          )        Civil Action Nos. 18-cv-2718, 18-cv-2838
                                             )
 Donald J. Trump, President of the United    )
 States, et al.,                             )
                                             )
                 Defendants.                 )
                                             )
      Defendants’ Response to Plaintiffs’ Reply Concerning Statement of Material Facts
        Defendants hereby file this response to Plaintiffs’ Reply Concerning Statement of Material
Facts (ECF 73-1). As Defendants describe in their Response to Plaintiffs’ Statement of Material
        Case 1:18-cv-02718-RDM Document 76-3 Filed 03/29/19 Page 3 of 3




Facts (ECF 66-1), this is an APA case that mandates record review. See ECF 66-1 at 1-2.
Defendants provide extra-record evidence to establish lack of jurisdiction, and the record-review
rule does not apply in that limited instance. See, e.g., Chesapeake Climate Action Network v. Exp.-
Imp. Bank of the United States, 78 F. Supp. 3d 208, 217 (D.D.C. 2015) (discussing that extra-
record evidence is permissible to determine standing when it is not evident on the face of the
administrative record). Thus, the Court may consider that evidence for that limited purpose.


                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             SCOTT G. STEWART
                                             Deputy Assistant Attorney General

                                             AUGUST E. FLENTJE
                                             Special Counsel

                                             WILLIAM C. PEACHEY
                                             Director

                                             EREZ REUVENI
                                             Assistant Director

                                             s/ T. Benton York
                                             T. BENTON YORK
                                             Office of Immigration Litigation
                                             U.S. Department of Justice, Civil Division
                                             P.O. Box 868, Ben Franklin Station
                                             Washington, D.C. 20044
                                             Tel: (202) 598-6073
                                             Email: thomas.b.york@usdoj.gov
                                             FRANCESCA GENOVA
                                             KATHRYNE M. GRAY
                                             Trial Attorneys

Dated: March 29, 2019                        Attorneys for Defendants
